DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MARK Q. DENTON,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D22-1078

                          [September 8, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No. 79-
007105CF10A.

   Mark Q. Denton, Cross City, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan P. Picard,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., MAY and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.